UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1243


In re: WILLIAM SCOTT DAVIS, JR.,

                     Petitioner.



                On Petition for Writ of Mandamus. (5:14-cr-00240-BR-1)


Submitted: June 21, 2018                                          Decided: July 3, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Scott Davis, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Scott Davis, Jr., petitions for a writ of mandamus seeking an order

prohibiting the district court from proceeding to sentencing in Davis’ criminal case. We

conclude that Davis is not entitled to mandamus relief.

      Mandamus relief is a drastic remedy that may be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

      In this case, because the district court has already sentenced Davis and entered

final judgment in his criminal matter, Davis’ claim for mandamus relief is moot.

Furthermore, to the extent Davis claims that the district court erred in his criminal

proceedings, mandamus relief is unavailable because he may challenge his conviction

and sentence in his direct appeal, United States v. Davis, No. 18-4201, and mandamus

may not be used as a substitute for appeal. In re Lockheed Martin Corp., 503 F.3d 351,

353 (4th Cir. 2007). Accordingly, although we grant leave to proceed in forma pauperis,

we deny the petition for writ of mandamus. We deny all of Davis’ pending motions,

including his motions to amend, to appoint counsel, to produce district court transcripts,

and to enjoin the district court from proceeding.         We dispense with oral argument




                                            2
because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                   PETITION DENIED




                                            3